DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20180145838-A1 (hereinafter “Wang ‘838”) in view of KOMANO et al., US- 20130156183-A1 (hereinafter “KOMANO ‘183”) and KWONG et al., US-20170017808-A1 (hereinafter “KWONG ‘808”).
Per claim 1 (independent):
Wang ‘838 discloses: A method, comprising:
generating a plurality of physically unclonable function challenge values by accessing a physically unclonable function; generating a first binary data stream using the plurality of physically unclonable function challenge values (FIG. 2, [0037], the transmit-side device 202 applies either the initial (predetermined) challenge value 210 to the PUF 204 or the latest segment of the message (a plurality of physically unclonable function challenge values) so as to generate a series of changing responses 212 (a first binary data stream).);
encrypting a message using the first binary data stream to generate an encrypted binary data stream; transmitting the encrypted binary data stream to a remote computing device ([0037], The latest value of the key will depend on the particular challenge/segment value and the unique characteristics of the PUF 204 (using the first binary data stream, i.e. the responses 212 of FIG. 2). The latest key 216 and a corresponding segment of the message are then applied to an encryption engine 220 to obtain an encrypted message segment 222 (an encrypted binary data stream); [0038], The (encrypted) message segments 222 are transmitted … to the receive-side device 206 (a remote computing device).).

Wang ‘838 does not explicitly teach that “a plurality of PUFs” is accessed in “an array of PUFs” for generating a data stream but KOMANO ‘183 discloses: generating a plurality of physically unclonable function challenge values by accessing a plurality of physically unclonable functions in an array of physically unclonable functions; generating a first binary data stream using the plurality of physically unclonable function challenge values (FIG. 1, [0028], the PUF input generating unit 103 can input either the initial value I_{0, 1} or the index data I_{r, j}  to a hash function and generate the PUF input data (a plurality of physically unclonable function challenge values); [0029], the PUF 104 can be a circuit that outputs a value by performing an exclusive OR operation with respect to a plurality of PUFs (in an array of physically unclonable functions) … receives input of the PUF input data generated by the PUF input generating unit 103 and outputs PUF output data having L+ W -1 bits (a first binary data stream); [0035], The key generating unit 110 generates an encryption key with the use of a collection of index data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘838 with the generation of data stream via the PUF circuit including a plurality of PUFs to which a batch of index data is given as challenges as taught by KOMANO ‘183 because it would provide a more secure encryption key by achieving enhancement in the confidentiality of the index data because the locations of the PUF output similar to the stored pattern data is searched to reproduce a single encryption key on repeated round operations involving manipulating the index data [0020-0022]. Additionally, KOMANO ‘183 is analogous to the claimed invention because it teaches the encryption key generating apparatus including a communicating unit, a PUF input generating unit and a PUF [0025].

Wang ‘838 in view of KOMANO ‘183 does not disclose but KWONG ‘808 discloses:  generating a second binary data stream, the second binary data stream identifying an address within an array of physically unclonable functions from which the first binary stream was generated; transmitting the second binary data stream to a remote computing device (FIG. 4, [0056], generating a PUF for an example SRAM chip 102 … challenges C0 … Cn-1 402 (the second binary data stream) … responses R0 … Rn-1 404 (the first binary stream) … example keys Ki 408; [0057], The example PUF generator 104 of FIG. 4 transmits instructions to create PUF data using challenges C0 … CN-1 402 (the second binary data) to the example database 108 (a remote computing device) and to the example memory controller 202 in the SRAM chip 102. The instructions specify PUF parameters for determining read access times of bit cells of the SRAM array 204 (an array of physically unclonable functions); [0129], the PUF parameters (the second binary data stream) for a challenge may consist of a comparison of a bit cell at the fifth row and sixth column (an address) and a bit cell at the first row and the seventh column (an address).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘838 in view of KOMANO ‘183 with the generation of a PUF based on the responses to challenges specifying read access times of bits cells of a SRAM array in order to generate a key as taught by KWONG ‘808 because it would generate a strong PUF using challenge types that are more robust than conventional techniques and, thus, are much more difficult for an attacker to replicate, which enables the generation of a stronger key, and furthermore, it may send additional keys as needed to expand the number of keys for the SRAM chip [0025][0058]. Additionally, KWONG ‘808 is analogous to the claimed invention because it teaches a process of generating a PUF for an example SRAM chip [0056].

Per claim 2 (dependent on 1):
Wang ‘838 in view of KOMANO ‘183 and KWONG ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘838 in view of KOMANO ‘183 does not disclose but KWONG ‘808 discloses: The method of claim 1, wherein the array of physically unclonable functions include at least one of static random access memory, dynamic random access memory, resistive random access memory, electrically erasable programmable read-only memory, one-time programmable memory, an array of ring oscillators, gate delays oscillators, optical physically unclonable functions, and microelectromechanical system physically unclonable functions (FIG. 4, [0056], generating a PUF for an example SRAM chip 102 (static random access memory) … challenges C0 … Cn-1 402  … responses R0 … Rn-1 404; [0057], The instructions specify PUF parameters for determining read access times of bit cells of the SRAM array 204 (an array of physically unclonable functions).).

Per claim 4 (dependent on 1):
Wang ‘838 in view of KOMANO ‘183 and KWONG ‘808 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Wang ‘838 in view of KWONG ‘808 does not disclose but KOMANO ‘183 discloses: The method of claim 1, wherein generating the plurality of physically unclonable function challenge values includes accessing a sequence of physically unclonable functions in the array of physically unclonable functions (FIG. 1, [0028], the PUF input generating unit 103 can input either the initial value I_{0, 1} or the index data I_{r, j}  to a hash function and generate the PUF input data (a plurality of physically unclonable function challenge values); [0029], the PUF 104 can be a circuit that outputs a value by performing an exclusive OR operation with respect to a plurality of PUFs (in an array of physically unclonable functions) and the output thereof … receives input of the PUF input data generated by the PUF input generating unit 103 and outputs PUF output data having L+ W -1 bits; [0035], The key generating unit 110 generates an encryption key with the use of a collection of index data.).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘838 in view of KOMANO ‘183 and KWONG ‘808 as applied to claim 1 above, and further in view of KARA-IVANOV et al., US-20170279606-A1 (hereinafter “IVANOV ‘606”).
Per claim 3 (dependent on 1):
Wang ‘838 in view of KOMANO ‘183 and KWONG ‘808 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Wang ‘838 in view of KOMANO ‘183 and KWONG ‘808 does not disclose but IVANOV ‘606 discloses: The method of claim 1, further comprising determining the address within the array of physically unclonable functions at least partially by hashing a password (FIG. 1 and 2, [0067], a first hash generator 210, an F-PUF device 220, a second hash generator 230, a key generator 240; [0068], The F-PUF device 220 may perform partial or aborted programming of the reserved section 315 of the NAND flash array storage device 300 (the array of physically unclonable functions) by applying, for example, a gradually increasing program voltage to a word line of the reserved section 315 … to properly program the target memory cell (i.e. determining the address of the target memory cell); [0092], The processor 200 may perform the functions of the second hash generator 230 and generate a second hash Hash2 based on the password or PIN (hashing a password) provided by the user; [0093], the processor 200 may generate the encryption key by performing an XOR function on the F-PUF response key and the second hash Hash2; [0010], generating the encryption key by, performing a logical operation between the first hash and the second hash to generate a result, determining the interested cells based on the result (determining the address within the array of physically unclonable functions), and generating the encryption key based on a response of the interested cells.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang ‘838 in view of KOMANO ‘183 and KWONG ‘808 with the generation of an encryption key based on the result determining the interested cells in the NAND flash array storage device by using the output of a PUF device and the hash of a password as taught by IVANOV ‘606 because it would protect digital data in a more secure way. Additionally, IVANOV ‘606 is analogous to the claimed invention because it teaches a method of encrypting data using a cryptographic key based physical unclonable function [0031].

Allowable Subject Matter
Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499